UNITED STATES COURT OF APPEALS FOR VETERANS CLAIMS


                                            No. 98-1932

                                    JACK HIBBARD , APPELLANT ,

                                                 V.


                                     TOGO D. WEST , JR.,
                          SECRETARY OF VETERANS AFFAIRS, APPELLEE.


                        Before KRAMER, FARLEY, and IVERS, Judges.

                                            ORDER

        The appellant, Vietnam veteran Jack Hibbard, appeals the February 11, 1998, decision of the
Board of Veterans' Appeals (BVA or Board) that denied an increased rating for left ear hearing loss.
The appellant has filed a brief and a reply, challenging the validity of 38 C.F.R. § 20.1304, and, in
the alternative, arguing that the Board failed to provide sufficient reasons or bases for not awarding
an increased rating on an extraschedular basis. The Secretary has filed a response defending the
validity of § 20.1304. The Secretary conceded, however, that the BVA failed to provide adequate
reasons and bases for not awarding an increased rating on an extraschedular basis, and a remand is
therefore required on that basis.

                                    1. Relevant Background
       In January 1995, the appellant was awarded service connection for left ear hearing loss but
assigned a noncompensable rating. R. at 159-60. He filed a Notice of Disagreement (NOD) as to
the noncompensable rating in January 1996. R. at 165. The veteran submitted evidence from his
former employers that showed his hearing loss had resulted in his not being able to continue his
profession as a geologist because he could not hear well enough to avoid the dangers of working in
underground mines. R. at 125-27, 129-31, 132-34. His personal testimony was that because he
could not hear well enough to continue his profession as a geologist, he was trying to obtain a
teaching certificate. R. at 156.

         The appellant filed his substantive appeal in April 1996. R. at 173. He was notified in
August 1997 that he had 90 days to submit any additional evidence to the BVA (pursuant to
38 C.F.R. § 20.1304). R. at 176-77. In January 1998, after the 90-day submission period, the
veteran, through counsel, attempted to submit new evidence showing an increase in his hearing loss.
R. at 201-08. Because the evidence was received after the 90-day submission period, the Board
referred the evidence to the regional office (RO) for consideration pursuant to 38 C.F.R. § 20.1304.
R. at 2.
        Without considering the new evidence, the BVA determined that the veteran did not meet
the requirements for a compensable rating. R. at 3. The BVA also denied an extraschedular rating
on the basis that there was no evidence that his disability had resulted in frequent hospitalizations.
R. at 5-6. The BVA decision did not discuss the alleged impact the disability has had on the
veteran's employment.

          2. Appellant's Claim for an Increased Rating on an Extraschedular Basis
        The appellant and the Secretary agree that the BVA's reasons or bases as to entitlement to an
extraschedular rating are deficient. Pursuant to 38 C.F.R. § 3.321(b)(1), in determining whether
referral to the Under Secretary for Benefits for consideration of an extraschedular rating is
appropriate, VA should consider such factors as frequent periods of hospitalization, or marked
interference with employment. The Board's decision fails to adequately address the evidence in the
record regarding the impact of the veteran's hearing loss on his employment. Accordingly, the Court
will remand the veteran's claim for an extraschedular rating.

             3. Appellant's Claim for an Increased Rating on an Schedular Basis
        In his brief filed with this Court, the appellant argued that the Board erred in not awarding
him a 10% schedular rating for his left ear hearing loss. On June 19, 2000, two days before the
scheduled oral argument, the Secretary filed a motion to dismiss this appeal as moot. The Secretary
reported that in preparation for oral argument, counsel for the Secretary discovered that on
September 15, 1998, (one month before the veteran filed his Notice of Appeal with this Court) the
RO had awarded the veteran precisely the remedy he sought in this appeal; i.e, a 10% disability
rating for his left ear hearing loss. The effective date assigned by the RO in September 1998 was
January 5, 1998. On June 19, 2000, apparently upon urging from the Secretary, the RO issued a
second rating decision which found that the September 1998 decision was clearly and unmistakably
erroneous, and awarded the appellant a 10% rating effective December 22, 1997. The appellant
opposes the Secretary's motion, arguing that the appeal is not moot because he seeks an increased
rating effective May 17, 1993, the date of his original claim. Therefore, counsel for the appellant
asserted at oral argument, the case or controversy remaining before this Court is the effective date
of the appellant's award.

        Although appellant's counsel represented at oral argument that he had been aware of the RO's
September 1998 rating decision, he stated that he did not believe it was relevant to the proceedings
before this Court. The Secretary, on the other hand, offered no explanation as to why this information
was first "discovered" by counsel for the Secretary 20 months after the appeal was filed.

                                           a. Applicable Law
        This Court's appellate jurisdiction derives exclusively from the statutory grant of authority
provided by Congress, and the Court may not extend its jurisdiction beyond that permitted by law.
Christianson v. Colt Indus. Operating Corp., 486 U.S. 800, 818 (1988); see also Prenzler v.
Derwinski, 928 F.2d 392 (Fed. Cir. 1991); Skinner v. Derwinski, 1 Vet.App. 2 (1990). Our
jurisdiction is statutorily limited to the appeal of BVA decisions which are adverse to a claimant.
38 U.S.C. §§ 7252(a), 7266(a).


                                                  2
        In Mokal v. Derwinski, 1 Vet.App. 12, 15 (1990), we adopted "as a matter of policy
        the jurisdictional restrictions of the Article III case or controversy rubric." When
        there is no case or controversy, or when a once live case or controversy becomes
        moot, the Court lacks jurisdiction.

Bond v. Derwinski, 2 Vet.App. 376, 377 (1992).

        "A disability case or claim necessarily includes the elements of (1) the veteran's status, (2)
existence of a disability, (3) service connection of that disability, (4) degree of that disability, and,
when in question, (5) effective date." West v. Brown, 7 Vet.App. 329 (1995), overruled on other
grounds, Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997) (NOD with respect to effective date of
a disability award filed after November 18, 1988, is sufficient to confer jurisdiction in this Court
even where original NOD as to the award of service connection was filed prior to November 18,
1988); see also Grantham v. Brown, 114 F.3d 1156 (Fed.Cir. 1997) (there can be no jurisdiction-
conferring NOD as to unadjudicated elements of an application for benefits that were not decided,
explicitly or inherently, by the agency of original jurisdiction).

                                               b. Analysis
         The veteran's initial claim for service connection for left ear hearing loss was filed in May
1993. R. at 95. The RO awarded service connection, but assigned a noncompensable rating. R. at
159-60. The veteran filed an NOD with this decision. R. at 165. As the issue of service connection
had been decided in his favor, his NOD related to the element of his claim that was adverse to him,
i.e., degree of disability. Accordingly, the issue before the Board in the BVA decision here on appeal
was "[e]ntitlement to an increased (compensable) evaluation for left ear hearing loss." R. at 1. The
Board's decision on this issue was again adverse to the veteran. R. at 1-7. Accordingly, on appeal
to this Court, the appellant argued that "the Court should reverse the Board's decision, and order the
Board to award Mr. Hibbard a ten percent rating evaluation for his service-connected hearing loss."
Appellant's Brief at 17; see also Appellant's Brief at 13, Argument Heading I.C. ("The Court Should
Order The Board To Award Mr. Hibbard A Ten-Percent-Rating Evaluation Because The December
1997 Evidence Establishes His Entitlement Thereto"). The appellant made this argument despite
the fact that a 10% rating had already been awarded before this appeal was filed.

        Although the appellant did ask the Court to award this 10% rating with the "appropriate
effective date," the appellant offered no argument to this Court in his initial brief or his reply brief
as to what the "appropriate effective date" might be. At oral argument, however, counsel for the
appellant represented to the Court that the live case or controversy before us is, and has always been,
the effective date of Mr. Hibbard's 10% disability rating, and that the veteran's September 1998
award of a 10% rating was irrelevant. We disagree. Although the award of a 10% rating may not
have been "relevant" to the cause counsel for the appellant sought to advance, i.e., the validity of
38 C.F.R. § 20.1304, it is indeed relevant to the issue decided by the Board and presented to this
Court, the "degree of that disability." See West, supra. As conceded by both parties, that issue has
been decided in the appellant's favor by the September 15, 1998, and June 19, 2000, RO decisions.
Accordingly, this appeal, as it relates to the appellant's claim for a 10% disability rating, is moot.


                                                   3
        Although the appellant may disagree with the effective date assigned by the June 2000 RO
decision, there is no evidence before this Court as to whether the appellant ever filed an NOD with
the RO's September 1998 or June 2000 decisions as to the effective date, or if any BVA decision has
been issued in any such appeal. The only appeal before this Court is an appeal of the Board's
February 11, 1998, decision. That decision did not reach the issue of the effective date of the
veteran's 10% disability rating because a compensable rating was not awarded. To the extent the
appellant disagrees with the effective date assigned to his disability rating, this Court has no
jurisdiction over that issue because there is no final BVA decision on that issue.

                                        4. Conclusion
       Upon consideration of the foregoing it is

       ORDERED that the February 11, 1998, decision of the Board of Veterans' Appeals is
VACATED in part. The appellant's claim for an extraschedular rating for his service-connected left
ear hearing loss is REMANDED for readjudication consistent with this order. It is further

       ORDERED that the remainder of this appeal is DISMISSED for lack of jurisdiction.

DATED: July 7, 2000                                  PER CURIAM.




                                                4